Mr. Justice Scholfield delivered the opinion of the Court: This is a summary statutory proceeding, under section 80, chapter 3, of the Revised Statutes of 1874, page 118. It does not follow because it is proved another party is in possession of goods, chattels, etc., of the deceased, that the court shall order that the same be delivered to the executor or administrator. The language is, the court “may” examine the party under oath, and “hear the testimony of such executor or administrator, and other evidence offered by either party, and make such order in the premises as the case may require. ” If the order can accomplish no substantial good, clearly the case does not require that it be made. The court is vested with a discretion, and not compelled, as a matter of arbitrary law, to make any specific order. This discretion, of course, is not unlimited, but should be exercised so as to best preserve the estate, and promote its' honest, complete and prompt administration. But no arbitrary rule of law intervenes, requiring the doing of purely formal or useless acts. This court has held that the county court, in allowing claims against estates, is not limited to the technical legal rights of parties, but should act upon their equities. (Dixon, Assignee v. Buell, Admr. 21 Ill. 203; Moore v. Rogers, 19 id. 847.) The principle is applicable here. We do not conceive it was ever intended the county court should order property to be delivered by its equitable owner to an executor or administrator who happened to be simply the technical legal owner. In such case, as in the allowance of claims against estates, the court should look beyond the mere legal right, and protect the equitable right of possession. It is quite true this is not an equitable proceeding,—it is purely statutory,—but in enforcing statutory proceedings . it is not uncommon to look to and protect the equitable rights. Indeed, instances are not wanting, where, by statute, purely equitable defences have been allowed to be interposed in common law suits,—and yet, in all such cases, the suit still remains, technically, one at law. In Lewis v. Lyons et al. 13 Ill. 117, it was held a court, of equity will not require an heir to pay over money to an. administrator when- such administrator has no debts to pay, nor any use to make of it connected with the estate, merely that he may retain it for his own benefit, or be paid his costs and commissions. And in Dorman et ux. v. Tost et al. 13 Ill. 127, and Fitzgerald v. Glancy, Admr. 49 id. 465, it was held that real estate could not be sold by an administrator where there were no debts owed by the intestate at the time of his death. In the last named case the court, among other things, said: “We concur fully with the Supreme Court of Pennsylvania, in Walwoorth v. Able, 52 Penn. 370, and with the Supreme Court of Missouri, in Farrar v. Dean, 24 Mo. 16, that where there are no debts at the time letters of administration are granted, and no question of distribution requiring the intervention of an administrator, the expenses of administering,—the result of unnecessary interference,—can not be regarded such a debt as would justify a proceeding to sell the lands. Such costs and expenses are not due by the deceased, and only arise from the officious and unnecessary intermeddling of the administrator. ” If this be sound, it must necessarily rest upon the principle that in such case there was no legal necessity for the appointment of the administrator, for if there was a legal necessity for his appointment, the consequent costs would, manifestly, be a legal charge against his estate; but there being no debts to pay, and no personal estate'to distribute, there was nothing for an administrator to do. Under the facts found, there was as little here for an administrator to do, as there. The debts were all paid by the husband, and he was the sole heir of the personal property. Being in possession, there was no need of an administrator to obtain possession. It is true an administrator is the proper party to sue upon notes payable to the intestate, as held in Leamon et al. v. McCubbin et al. 82 Ill. 263; but where no such suits are to be brought, there can, of course, be no necessity for an administrator for that purpose. Upon the. death of Mrs. Kate Lee, her husband, Henry R. Lee, was the sole heir of her personal estate, she having left neither children nor descendants of children surviving her. He was entitled to all her personal property after the payment of her debts. As was said in Lewis v. Lyons et al. supra: “The administrator, it is true, may have the legal title to the personal estate,—not, however, in his own right, but as trustee, and for a particular purpose. When the debts are paid the heir is the cestui que trust, and as such is entitled to the surplus of the assets after the debts are paid. There being no debts unpaid in this case, the heir has the entire equitable interest. ” This interest was here coupled with the actual possession of the property. Obviously, it concerned no one but Lee what then became of that property. He might sell it or give it away, as he chose; and after having disposed of the promissory notes voluntarily, and without fraud on either side, it could no further concern him that his equitable assignee could not maintain an action at law on them in his own name. To test the reasonableness of the position of the administrator here, let it be supposed Lee had himself brought an action for the possession of these notes. Surely it would admit of no controversy that he could have no standing. He voluntarily parted with whatever of title he had, and their possession, and nothing has since transpired to invest him with new or different rights in that regard,—and yet he seeks to do precisely the same thing in this form of proceeding. The facts found show that he procured the administrator to be appointed for the sole purpose of prosecuting this proceeding,—that is, to enable him to do indirectly what he could not do directly. If the notes be delivered to the administrator,- he has only the duty of paying the proceeds to Lee; but Lee not being entitled to them equitably, he could be made, by the decree of a court of chancery, to pay them over to appellees. It would. he an unreasonable doctrine if the equitable assignee and lawful holder of a promissory note could be compelled, without his consent, to give it up to an administrator, and to pay him the costs of collection, when the maker stood ready and willing to pay the note without suit, and without expense or delay,—and yet the position of the appellant comes precisely to this. There may be a necessity for an administrator even where there are no debts, for the purpose of collection and distribution ; but where there are no debts, and the property is already distributed, and there are no suits to be brought, there can be no necessity for an administrator. The law does not make it indispensable that every estate shall be administered, merely for the sake of administration. What is here said has no reference to any rights Lee may have under the contract he made with Catharine Dwire. We neither determine that he has, or has not, rights under that contract. If he has rights under it, he must enforce them in a suit in his own name. He can not enforce them in the present proceeding. The opinion of the Appellate Court in this case, as reported in 10 Bradwell, 62, has our entire concurrence. The judgment is affirmed. Judgment affirmed.